Opinion by
Mr. Justice Fell,
The city’s claim for taxes is based on the Act of April 21, 1858, P. L. 385, which provides that: “ The offices, depots, car houses, and other real property of railway corporations situate in said city, the superstructure of the road and water stations alone excepted, are and hereafter shall be subject to taxation by ordinance for city purposes.” The power of the legislature to impose this tax and to delegate its authority to do so to the municipality has been settled by our decisions: Penna. R. R. Co. v. Pittsburg, 104 Pa. 522; Jermyn v. City of Scranton, 186 Pa. 595. Nor is this case within the class of cases in which it has been held that in the absence of an express declaration it will be presumed that the legislature did not intend to subject to taxation as real estate the property of a corporation that is essential to the exercise of its franchises and has once been taxed as a part of its capital. The power to tax and the intention to tax are clear, and the single question to be considered is whether a traction motor company which leases and operates street railways is within the provision of the act of 1858.
The act subjects to taxation for city purposes “ the real property of railway corporations situate in the city, the superstructure and water stations alone excepted.” It is argued that the exception of the “ superstructure and water stations ” indicates that steam railroads only were meant, since they are the only roads owning their right of way or having water stations. That the word “ railway ” is used is of little or no importance in *39construing the act. The words “railway” and “railroad” have been used indiscriminately by the legislature, and have no strict technical meaning in our statutes. A number of passenger railways were incorporated about the time of the passage of the act of 1858, and some of them in the special acts of incorporation are designated as “ railway companies ” and some as “ railroad companies.” The rule established by our decisions is that these words used in the statutes will be considered as synonymous, and either will be held to apply to both kinds of roads, unless there appears from the title of the act, its purpose or its context something to indicate that a particular kind of a road is intended: Hestonville, etc., Railroad Co. v. Philadelphia, 89 Pa. 210; Gyger v. Phila. City Pass. Ry. Co., 136 Pa. 96; Cheetham v. McCormick, 178 Pa. 186; Old Colony Trust Co. v. Transit Co., 192 Pa. 596. The exemption from taxation of the superstructure and water stations clearly indicates that steam railroads were included, but it does not follow that passenger railway companies were excluded. The word used applies to both kinds of roads, and we see no ground on which it can be held that either is exempted from the operation of the act. A.n act similar to the one under consideration was construed in Penna. R. R. Co. v. Pittsburg, 104 Pa. 522. This act provides that “all real estate situated in said city owned or possessed by any railroad company shall be and is hereby made subject to taxation for city purposes, the same as other real estate in the city.” It was held that the act applied to both steam railroads and passenger railways, and that under it the land, buildings and improvements thereon of the companies were liable to taxation for city purposes, although they were essential to the exercise of corporate franchises in the operation of the roads. There is no real distinction between these acts.
It remains to determine whether for the purpose of this inquiry there is a distinction between passenger railway companies and traction motor companies. Companies of the latter class are incorporated under the Act of March 22, 1887, P. L. 8, and the grant of power is to enter upon streets upon which passenger railways have been constructed, with the consent of the railway company, and to construct, maintain and operate thereon motors, cables, electrical and other appliances for the *40traction of the cars of the passenger railways. They are given power to “ lease the property and franchises of street passenger railways which they may desire to operate, and to operate said railways.” By the Acts of May 15,1895, P. L. 63 and P. L. 64, they are authorized to buy and own the franchises of street passenger railways, to lay out new lines, and to operate their different lines as a general system. A traction company whose business is confined to the construction of appliances for street railway companies, or to the operation of motors, cables, electrical or other appliances for the traction of the cars of such companies, has but little resemblance to a street railway company and more to a construction or power company. But when, as in this case, it operates a railway and leases the property and franchises of various railway companies and operates them on its own account, it is exercising the franchises of a street railway company, as it is authorized to do, and it enjoys the privileges granted to and becomes subject to the liabilities imposed by law upon such companies. This view is in harmony with all of our decisions touching the subject: Rafferty v. Central Traction Co., 147 Pa. 579; Reeves v. Phila. Traction Co., 152 Pa. 153; Old Colony Trust Co. v. Allentown, etc., Rapid Transit Co., 192 Pa. 596.
The judgment is affirmed.